Citation Nr: 0911450	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a burial plot or interment allowance.

2.  Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1950 to May 1952.  He died in August 2004.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2006 decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  
The appellant is the Veteran's widow.

The issue of death pension benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran was eligible for burial in a national cemetery 
and was not buried in a national cemetery; and the appellant 
is not otherwise precluded from receiving a plot allowance.


CONCLUSION OF LAW

The criteria for payment of a plot or interment allowance 
have been met.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 
3.1600(f) (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, the Board notes that a lengthy discussion of 
VA's duties to notify and assist is unnecessary because the 
appellant's claim is being granted for the full benefit 
sought.

II. Analysis

Under 38 C.F.R. § 3.1600(f) (2008), for claims filed after 
December 16, 2003, a plot allowance is payable to any person 
paying such expenses for a deceased veteran when (i) the 
deceased veteran is eligible for burial in a national 
cemetery; (ii) the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; and (iii) other procedural and evidentiary 
criteria outlined in §§ 3.1601 through 3.1610 of Chapter 38 
are satisfied.

In this case, the Board notes that the Veteran served on 
active duty during the Korean Conflict and thus was entitled 
to burial in a national cemetery.  See 38 C.F.R. § 38.620(d) 
(2008) (stating that U.S. citizens serving on active duty 
during any period of war are eligible for burial in a 
national cemetery).  Additionally, the record establishes 
that the Veteran was not buried at a national cemetery.  His 
death certificate states that his place of disposition is Oak 
Hill Cemetery, a private cemetery in Cassville, Missouri.  
Finally, there is nothing in the record suggesting payment of 
a plot allowance is precluded under 38 C.F.R. §§ 3.1601-
3.1610.  Primarily, the Board notes that the appellant filed 
a timely claim for a plot allowance in December 2005, well 
within two years of the Veteran's death.  See 38 C.F.R. § 
3.1601 (2008) (outlining the two-year time limit for claims 
for burial expenses).  Secondly, the appellant has submitted 
a valid receipt showing that she purchased a specific space 
(i.e. plot) for the Veteran's remains at a cost of $428.00.  
See id (outlining the requirements of a valid receipt). 

In sum, since the appellant has met the criteria for payment 
of a plot allowance, her claim is granted.


ORDER

Entitlement to a plot allowance is granted.


REMAND

The appellant filed a claim for death pension in November 
2004 which was denied in April 2005.  The appellant then 
filed a timely notice of disagreement in January 2006, but a 
statement of the case was not issued.  Therefore, this issue 
is REMANDED for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand an issue to the RO for the issuance of a 
statement of the case when a notice of disagreement had been 
timely filed); 




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case responding 
to the appellant's January 2006 notice of 
disagreement for entitlement to death 
pension benefits.  The appellant must 
submit a timely substantive appeal in 
order to perfect her appeal with respect 
to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


